BALL JOINT SENSOR



This action is in response to the Applicant’s amendment dated Dec. 16, 2020.

EXAMINER’S COMMENT

In view of the Applicant’s amendments to the specification, the objection to the drawings as set forth in the previous Office Action dated Sep. 16, 2020, has been overcome. The drawings filed on April 30, 2018 are now accepted and approved.

REASONS FOR ALLOWANCE

Claims 1, 3 - 13, and 15 - 21 have been allowed.

Independent claim 1 has been found to be allowable over the prior art because the prior art fails to teach or suggest a ball joint assembly, comprising:
a sensor programmed to detect a change in a steering gear output force which indicates friction between the protrusion (as claimed) on the inner surface of the cup and the recess (as claimed) of the outer surface of the ball, wherein a bushing initially exists between the cup and the ball, in combination with the remaining limitations of the claim.

Claims 3 - 12 have been found to be allowable due to, at least, the claims’ dependency on claim 1.

Independent claim 13 has been found to be allowable over the prior art because the prior art fails to teach or suggest a power steering system, comprising:
 a force sensor programmed to detect a change in a steering gear force, the steering gear output force indicating friction between the protrusion (as claimed) of the cup engaging the recess (as claimed) of the ball, wherein a bushing initially exists between the cup and the ball,
in combination with the remaining limitations of the claim.

Claims 15 - 20 have been found to be allowable due to, at least, the claims’ dependency on claim 13.

Independent claim 21 has been found to be allowable over the prior art because the prior art fails to teach or suggest a ball joint assembly, comprising:
a sensor programmed to detect a change in a steering gear output force, the change in the steering gear output force indicating friction between the inner surface of the cup (as claimed) and the outer surface of the ball (as claimed) wherein a bushing initially exists between the cup and the ball.




CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is (571)272-2183. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.






/Eric S. McCall/Primary Examiner, Art Unit 2856